The election of the member returned from the'town of Dan-vers was called in question, by Daniel Prince and others of that town, for the following reasons, stated in their petition : that “ the notice for the meeting, at which the election took place, was posted up not more than twenty-nine hours before the time appointed, upwards of fourteen hours of which was holy time, and six hours of the night following being necessarily spent in sleep, some of the inhabitants had only six hours notice, and others none at all, of the time appointed for the meeting; whereas, the almost invariable custom of the town has been to have the notices of meetings for such purposes posted up at the rneeting-house, two sabbath days previous to the time appointed; and, that at the time, when the few, who had notice, were assembled, a number of young people had also assembled in the galleries, for the purpose of singing, in which they were engaged, together with one of the selectmen, while the voters were carrying in their votes for a representative, notwithstanding repeated request made to the other selectmen to call the meeting to order.” The petitioners, upon *32the yerbal report of the committee to whom it was referred, had leave to withdraw their petition.1

 11 J. H. 43, 49.